Citation Nr: 1705398	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  08-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral shoulder adhesive capsulitis.


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to January 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In January and December 2015, the Board remanded the issue for further development to include a VA examination.  The Board notes that the issue of entitlement to service connection for right calf sprain, previously remanded by the Board, was subsequently granted in a July 2016 rating decision issued by the Appeals Management Center (AMC).  Therefore, the Board no longer has jurisdiction over this issue.

The Veteran is currently in receipt of a combined 100 percent rating for his service-connected disabilities.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that service connection is warranted for a bilateral shoulder condition as a result of repetitive climbing up and down ladders of KC-135 aircraft as a pilot.  Specifically, the service treatment records (STR's) reflect treatment for right shoulder pain in April 1982 diagnosed as tendonitis, as well as a complaint of neck and bilateral shoulder pain in November 2005 assessed as cervalgia and adhesive capsulitis of the shoulder.  In his January 2008 notice of disagreement, the Veteran stated that when fatigued, the pain increases and the range of motion is limited in both arms.  He also stated that he repeatedly reported pain in his shoulders during service and at in-service examinations.  

The Veteran was afforded a VA examination for his bilateral shoulder condition in February 2016.  The examiner noted an in-service diagnosis of bilateral shoulder strain.  The Veteran reported that he attributes the constant pain in his shoulders to climbing up and down the ladders of the KC-135 aircraft that he flew for about 16 years during his military service.  He also reported that his shoulder pain has become worse over the years.  X-ray showed mild degenerative changes specifically noted on the right.  The examiner opined that it was less likely than not a bilateral shoulder disorder was incurred in or caused by an in-service injury, event or illness.  The rationale provided was that there is no objective evidence that the Veteran's current shoulder disorder is due to military service as he did not have a specific injury in service to cause a chronic condition.  Additionally, the examiner noted the Veteran's x-rays of his shoulders were good with the exception of very mild arthritis of the right shoulder which the examiner stated was not unusual for a person 56 years of age.  

Unfortunately, the Board finds the February 2016 VA shoulder opinion inadequate for rating purposes.  The examiner's negative nexus opinion does not address the Veteran's competent reports of continued and worsening pain since service, or whether the Veteran's shoulder disorder is related to repetitive climbing up and down the ladders of KC-135 aircraft as a pilot.  Therefore, a new VA examination is necessary to determine whether the Veteran's current shoulder disorder is etiologically related to military service.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records pertinent to the claim on appeal.

2.  Following completion of the above, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his claimed bilateral shoulder disorder.  A complete rationale for any opinions must be provided.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted to include x-rays.  The examiner should provide an opinion on the following:

Based on review of the entire evidence of record, is it at least as likely as not (50 percent or greater probability) OR less likely than not (less than a 50 percent probability) that any currently diagnosed bilateral shoulder disorder had its onset during the Veteran's period of active duty service.

The examiner must specifically comment on the Veteran's statements regarding the incurrence of the symptoms of his claimed disorder in service and/or manifestations of the disorder and his statements regarding the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet App. 23 (2007).  Specifically, the Veteran reports that he injured his shoulders in service while climbing up and down ladders of KC-135 aircraft for approximately 16 years as a pilot and he has had continued and worsening shoulder pain since the in-service event.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  

3.  After completion of the above actions, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

